 



10.3   Amendment No. 1 to Employment Agreement of Paul W. Bridge, Jr.

Amendment No. 1 to Employment Agreement
          This AMENDMENT NO. 1 is entered into as of this 27 day of January,
2006 by and among LanVision Systems, Inc., a Delaware corporation (“Parent”),
LanVision, Inc., an Ohio corporation (“Company”) and Paul W. Bridge, Jr.
(“Employee”).
          WHEREAS, the Company and Employee entered into an Employment Agreement
dated as of February 1, 2004 (“Employment Agreement”), whereby Parent and the
Company agreed to employ the Employee; and
          WHEREAS, Parent, the Company and Employee desire to amend the
Employment Agreement as set forth herein;
          NOW, THEREFORE, in consideration of the premises and the agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which the parties hereby acknowledge, the parties agree as follows:
In consideration of the Employee’ responsibilities and roles, Parent and the
Company agree to pay Employee effective February 1, 2006, Employee’s salary for
the period commencing on such date through January 31, 2007 shall be One Hundred
Seventy-one Thousand one-hundred fifty-six Dollars ($171,156).

 



--------------------------------------------------------------------------------



 



Continuing Agreement. Except for the changes set forth in this Amendment No. 1
the Employment Agreement remains in full force and effect without modification.
Counterparts. This Amendment No. 1 may be signed in counterparts by Parent, the
Company and Employee.”
          IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as
of the date set forth above.

                  LanVision Systems, Inc.  
 
           
 
  By:   /s/ Paul W. Bridge, Jr.    
 
                Paul W. Bridge, Jr.     Chief Financial Officer
 
                LanVision, Inc.
 
           
 
  By:   /s/ Paul W. Bridge, Jr.    
 
                Paul W. Bridge, Jr.     Chief Financial Officer
 
                Employee
 
                /s/ Paul W. Bridge, Jr.               Paul W. Bridge, Jr.

 